United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 04-2964
                                ___________

The Society of Lloyd’s,              *
                                     *
              Appellee,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Robert W. Fuerst; Hord Hardin,       *
                                     *     [UNPUBLISHED]
              Defendants,            *
                                     *
Harold F. Ilg,                       *
                                     *
              Appellant,             *
                                     *
Walter A. Klein; Meade M. McCain;    *
John J. Shillington; Cynthia J.      *
Todorovich; Michael B. Todorovich,   *
                                     *
              Defendants.            *
                                ___________

                           Submitted: July 5, 2005
                              Filed: July 11,2005
                               ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________
PER CURIAM.

       Harold F. Ilg appeals the district court’s1 adverse grant of summary judgment
in a diversity action brought by The Society of Lloyd’s seeking recognition and
enforcement of a foreign money judgment. For reversal, he argues that the district
court’s handling of this case violated his due process rights. We have carefully
reviewed the record, see Royal v. Kautzky, 375 F.3d 720, 722 (8th Cir. 2004)
(reviewing de novo claims of constitutional error), cert. denied, 73 U.S.L.W. 3623
(U.S. May 31, 2005), and we find no basis for concluding that Ilg’s due process rights
were violated by the district court, see Herts v. Smith, 345 F.3d 581, 587 (8th Cir.
2003) (due process generally requires adequate notice and opportunity to be heard at
meaningful time and in meaningful manner). Further, the undisputed evidence
established that summary judgment was properly granted against Ilg. See Mo. Rev.
Stat. §§ 511.770-787 (2000) (Uniform Foreign Country Money-Judgments
Recognition Act); United States v. One Parcel of Real Property, Located at 9638
Chicago Heights, St. Louis, Mo., 27 F.3d 327, 329 n.1 (8th Cir. 1994) (failure to
respond to summary judgment motion does not automatically compel resolution in
favor of moving party; reviewing court must still determine whether entry of
summary judgment was appropriate).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as moot Ilg’s
pending motion.
                     ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-